DETAILED ACTION
This office action addresses Applicant’s response filed on 2 December 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0024057 to Desplats.
Regarding claim 1, Desplats discloses a signal verification method for an electronic circuit (¶3, 5, 6), the method comprising:
receiving, from a circuit simulator, a simulated waveform for a node of a simulated prototype circuit (Fig. 22, item 2205);
translating, by a waveform translator, the simulated waveform into a translated waveform, the translated waveform having a format different from a format of the simulated waveform (Fig. 22, item 2215; ¶64);
obtaining, with a test-and-measurement instrument, a measured waveform from a node of a fabricated circuit that corresponds to the node of the simulated prototype circuit (Fig. 22, items 2220-2225; ¶71-72); and
determining, by the test-and-measurement instrument, a deviation of the measured waveform from the simulated waveform using the translated waveform (Fig. 22, item 2230; ¶73).
Regarding claim 3, Desplats discloses that the translated waveform is a reference waveform for the test-and-measurement instrument (¶64).
Regarding claim 4, Desplats discloses generating, by the waveform translator, an additional translated waveform from the simulated waveform (Fig. 9).  
Regarding claims 6 and 15, Desplats discloses determining, by the test-and-measurement instrument, a pass-fail criterion based on a maximum desired variance from the simulated waveform (¶73, 74, 80, 81);
identifying the measured waveform as passing when the determined deviation of the measured waveform is within the pass-fail criterion (¶74); and
identifying the measured waveform as failing when the determined deviation of the measured waveform is outside of the pass-fail criterion (¶80, 81).
Regarding claim 10, Desplats discloses that obtaining the measured waveform from the node of the fabricated circuit comprises probing the node of the fabricated circuit (¶16, 76).
Regarding claim 12, Desplats discloses that the receiving, the translating, the obtaining, and the determining processes are iterative, the method further comprising utilizing the deviations determined in prior iterations to determine a next node of the fabricated circuit for the obtaining process of the next iteration (Fig. 22, items 2240 and 2250; ¶80-82).
Regarding claim 13, Desplats discloses a system for verifying signals in electronic circuits (¶3, 5, 6, 86), the system comprising:
a waveform translator configured to receive a simulated waveform for a node of a simulated prototype circuit (Fig. 22, item 2205) and to translate the simulated waveform into a translated waveform, the translated waveform having a format different from a format of the simulated waveform (Fig. 22, item 2215; ¶64); and
a test-and-measurement instrument (¶16, 23) configured to obtain a measured waveform from a node on a fabricated circuit that corresponds to the node of the simulated prototype circuit (Fig. 22, items 2220-2225; ¶71-72), the test-and-measurement instrument further configured to determine a deviation of the measured waveform from the simulated waveform using the translated waveform (Fig. 22, item 2230; ¶73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of US 2004/0025136 to Carelli.
Regarding claims 2 and 20, Desplats does not appear to explicitly disclose capturing, by the circuit simulator, a design schematic for a physical prototype circuit before modeling the design schematic; modeling, by the circuit simulator, the design schematic for the physical prototype circuit to produce the simulated prototype circuit; and generating, by the circuit simulator, the simulated waveform for the node of the simulated prototype circuit.  Carelli discloses these limitations (¶9).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats and Carelli, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of obtaining simulation waveforms by well-known logic simulation techniques.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses a process for translating logic simulation waveforms to a format suitable for comparison with measured waveforms, but does not appear to provide explicit details of the logic simulation; however, logic simulation as set forth in the claim is well-known.  Carelli provides details of logic simulation starting from a schematic of a circuit design, modeling the design, and simulating the model to obtain simulation results, which are directly applicable to Desplats in the same way, so that Desplats’s logic simulation would incorporate design schematics and models to generate the simulated waveforms. 

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of US 2022/0221411 to Takeshima.
Regarding claims 5 and 14, Desplats does not appear to explicitly disclose that generating the additional translated waveform from the simulated waveform comprises replicating the simulated waveform to create a replicated waveform and then modifying the replicated waveform by a predetermined amount corresponding to a desired tolerance.  Takeshima discloses these limitations (¶96).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats and Takeshima, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of accounting for variation when comparing waveforms.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses a process in which simulated waveforms are compared to measured waveforms.  Takeshima discloses that when comparing waveforms, margin can be added to account for noise.  The teachings of Takeshima are directly applicable to Desplats in the same way, so that Desplats’s waveforms would similarly have margin added to them to account for noise when comparing the waveforms.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of US 2002/0129326 to Nuber.
Regarding claim 7, Desplats does not appear to explicitly disclose generating manufacturing layout information for the fabricated circuit, the manufacturing layout information corresponding to the design schematic for the physical prototype circuit; and building the fabricated circuit based on the manufacturing layout information.  However, these limitations are conventional circuit design fabrication steps, and persons having ordinary skill in the art, reading Desplats, would recognized that these limitations would necessarily be present in Desplats, since Desplats must fabricate the design in order to measure values from a physical circuit.  Nevertheless, these limitations are also disclosed by Nuber (¶2).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats and Nuber, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of manufacturing a designed circuit.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses a process that simulates a circuit design and compares values measured from a manufactured circuit to the simulated results, but does not describe details of the manufacturing process.  Nuber provides explicit disclosure of a conventional circuit manufacturing process in which a circuit design schematic is used to generate a layout, which is then used to manufacture the circuit.  The teachings of Nuber are directly applicable to Desplats in the same way, so that Desplats would utilize conventional circuit manufacturing steps to produce the physical circuit that Desplats’s process measures values from.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of Nuber, and further in view of US 2018/0365370 to Egan.
Regarding claim 8, Desplats does not appear to explicitly disclose generating an electronic, three-dimensional model of the physical circuit from the manufacturing layout information.  Egan discloses these limitations (¶5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats, Nuber, and Egan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of modeling and verifying the circuit fabrication process.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses simulating a circuit design and comparing the simulated results with actual measured values from a physical circuit; as discussed above with regard to claim 7, Desplats’s process necessarily includes circuit fabrication steps, as disclosed by Nuber.  Egan discloses that the circuit fabrication steps can be verified by modeling the physical circuit.  The teachings of Egan are directly applicable to Desplats and Nuber, so that the process for manufacturing Desplats’s physical circuit could similarly be validated quickly through modeling.
Regarding claim 16, Desplats discloses that the fabricated circuit corresponds to a design schematic for a physical prototype circuit (¶14, 31), but does not appear to explicitly disclose the system further comprising a three-dimensional model generator configured to generate an electronic, three-dimensional model of the physical prototype circuit from manufacturing layout information for the fabricated circuit, the manufacturing layout information corresponding to the design schematic for the physical prototype circuit.  Egan discloses the system further comprising a three-dimensional model generator configured to generate an electronic, three-dimensional model of the physical prototype circuit from manufacturing layout information for the fabricated circuit (¶5).  Nuber discloses the manufacturing layout information corresponding to the design schematic for the physical prototype circuit (¶2).  Motivation to combine remains consistent with claims 7 and 8.

Claim(s) 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of Nuber and Egan, and further in view of US 2017/0147736 to Stellari.
Regarding claims 9, 17, and 18, Desplats does not appear to explicitly disclose correlating a location of the node of the simulated prototype circuit with a location of the node of the fabricated circuit by: obtaining, with a vision system, visual environment information for the fabricated circuit; and scaling and orienting the three-dimensional model by a scaler and mapper based on the visual environment information.  Stellari discloses these limitations (¶18-19).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats, Nuber, Egan, and Stellari, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of correlating nodes in a physical circuit being tested with nodes in a simulated circuit design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses a process in which simulated results of a node of a circuit design are compared to measured values from a corresponding node in the physical circuit.  Stellari provides explicit disclosure of a process for determining the correspondence between nodes in the physical design to the nodes of the circuit design.  The teachings of Stellari are thus directly applicable to Desplats in the same way, so that Desplats would similarly determine the corresponding nodes in the circuit design and physical circuit so that the corresponding simulated and measured results would be compared.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of US 6,996,068 to Sherlock.
Regarding claim 11, Desplats does not appear to explicitly disclose that determining the deviation of the measured waveform from the simulated waveform using the translated waveform comprises at least one of subtracting the measured waveform from the translated waveform and using a desired tolerance to define a mask limit.  However, persons having ordinary skill in the art would understand that comparing waveforms, as disclosed by Desplats (Fig. 22, item 2230), would mean subtracting waveforms, because the point of comparison is to find the differences – i.e., subtraction.  Nevertheless, Sherlock explicitly discloses that comparison of waveforms subtracts them (claim 2).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats and Sherlock, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of comparing waveforms by subtraction to determine differences.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses a testing process that compares measured waveforms against simulated waveforms to determine differences.  Sherlock discloses that comparing waveforms means to subtract them.  The teachings of Sherlock are directly applicable to Desplats in the same way, so that Desplats’s waveform comparison would similarly subtract them in order to determine differences.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desplats in view of US 2002/0120922 to Williams.
Regarding claim 19, Desplats does not appear to explicitly disclose a non-contact system control interface configured to allow contactless user interaction with at least one of the waveform translator and the test-and-measurement instrument.  However, Desplats discloses that the waveform translator and test-and-measurement instrument are implemented using computer systems (¶85), and contactless control of computer systems is well-known; Williams discloses voice control of computer systems (¶44).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Desplats and Williams, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of controlling a simulation and testing system by voice.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Desplats discloses methods for simulating and testing circuits, implemented in a computer system, and it is well-known that computer systems can be controlled through contactless means, such as voice control.  Williams provides explicit disclosure of voice control of computer systems, which is directly applicable to Desplats in the same way, so that Desplats’ simulation and testing system would be voice-controlled.

Response to Arguments
Applicant's arguments filed 2 December 2022 have been fully considered but they are not persuasive.
Applicant asserts that Desplats does not teach any translated waveform, because the TRPSTIL waveforms of Desplats are not waveforms.  Remarks 8.  The examiner disagrees.  Applicant’s assertions clearly contradict Desplats, which explicitly states at ¶65, “Continuing, another step is to convert this photon emission measurement (analog waveform) into a waveform in the TRPSTIL format”; and at ¶68, “simulation TRPSTIL waveform”.  Applicant further asserts that the “TRPSTIL data 120 and 150 do not meet the plain meaning definition of ‘waveform’, which is a time-varying function, and not a mere collection of data in a new data format”, but as seen in Desplats Fig. 22, TRPSTIL data 120 and 150 are time-varying functions, because their values vary with time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 December 2022




/ARIC LIN/            Examiner, Art Unit 2851    





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851